Title: Wine Cellar Inventory, [1 February 1779]
From: Franklin, Benjamin
To: 


[February 1, 1779]

  
Etat du Vindans la Cave Fevrier 1. 1779
Bouteles


  Vin de chairaisse148

Vin rouge de Bordeaux venue dans des Caisses
  85


Vin blanc de Bordeaux venue dans des Caisses
  34


Vin rouge de Bordeaux l’année 1761
  15


Vin rouge de Bordeaux mis en bouteille à Passy
  159


Vin blanc de Champagne venu dans des Caisses
  21


Vin blanc de Champagne mousseu
  326


Vin de Bourgogne rouge
  113


Vin rouge d’ordinaire
  209


Vin blanc d’ordinaire
  10


Vin inconnu demi bouteille
  12


Rum
  48


Eau de vie d’Andaille
  58



1 Piece de Bordeaux rouge
2 Pieces Vins ordinaire
 
Notation: Livre de Cave
